Name: Decision No 786/2004/EC of the European Parliament and of the Council of 21 April 2004 amending Decisions No 1720/1999/EC, No 253/2000/EC, No 508/2000/EC, No 1031/2000/EC, NoÃ 1445/2000/EC, No 163/2001/EC, No 1411/2001/EC, No 50/2002/EC, No 466/2002/EC, NoÃ 1145/2002/EC, No 1513/2002/EC, No 1786/2002/EC, No 291/2003/EC and No 20/2004/EC with a view to adapting the reference amounts to take account of the enlargement of the European Union
 Type: Decision
 Subject Matter: European construction;  management;  EU finance
 Date Published: 2004-04-30

 Important legal notice|32004D0786Decision No 786/2004/EC of the European Parliament and of the Council of 21 April 2004 amending Decisions No 1720/1999/EC, No 253/2000/EC, No 508/2000/EC, No 1031/2000/EC, No 1445/2000/EC, No 163/2001/EC, No 1411/2001/EC, No 50/2002/EC, No 466/2002/EC, No 1145/2002/EC, No 1513/2002/EC, No 1786/2002/EC, No 291/2003/EC and No 20/2004/EC with a view to adapting the reference amounts to take account of the enlargement of the European Union Official Journal L 138 , 30/04/2004 P. 0007 - 0011Decision No 786/2004/EC of the European Parliament and of the Councilof 21 April 2004amending Decisions No 1720/1999/EC, No 253/2000/EC, No 508/2000/EC, No 1031/2000/EC, No 1445/2000/EC, No 163/2001/EC, No 1411/2001/EC, No 50/2002/EC, No 466/2002/EC, No 1145/2002/EC, No 1513/2002/EC, No 1786/2002/EC, No 291/2003/EC and No 20/2004/EC with a view to adapting the reference amounts to take account of the enlargement of the European UnionTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 129, Article 137(2), Article 149, Article 150, Article 151(5) Article 152, Article 153, Article 156, Article 166(1), Article 175(1) and Article 285 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Economic and Social Committee,After consulting the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty [1],Whereas:- No 1720/1999/EC of 12 July 1999 adopting a series of actions and measures in order to ensure interoperability of and access to trans-European networks for the electronic interchange of data between administrations (IDA) [2],- No 253/2000/EC of 24 January 2000 establishing the second phase of the Community action programme in the field of education "Socrates" [3],- No 508/2000/EC of 14 February 2000 establishing the "Culture 2000" programme [4],- No 1031/2000/EC of 13 April 2000 establishing the "Youth" Community action programme [5],- No 1445/2000/EC of 22 May 2000 on the application of aerial-survey and remote-sensing techniques to the agricultural statistics for 1999 to 2003 [6],- No 163/2001/EC of 19 January 2001 on the implementation of a training programme for professionals in the European audiovisual programme industry (MEDIA-Training) (2001 to 2005) [7],- No 1411/2001/EC of 27 June 2001 on a Community Framework for cooperation to promote sustainable urban development [8],- No 50/2002/EC of 7 December 2001 establishing a programme of Community action to encourage cooperation between Member States to combat social exclusion [9],- No 466/2002/EC of 1 March 2002 laying down a Community action programme promoting non-governmental organisations primarily active in the field of environmental protection [10],- No 1145/2002/EC of 10 June 2002 on Community incentive measures in the field of employment [11],- No 1513/2002/EC of 27 June 2002 concerning the sixth framework programme of the European Community for research, technological development and demonstration activities, contributing to the creation of the European Research Area and to innovation (2002 to 2006) [12]; the adapted amount must apply to the implementation of all activities provided for in the framework programme, according to Article 166(3) of the Treaty,- No 1786/2002/EC of 23 September 2002 adopting a programme of Community action in the field of public health (2003 to 2008) [13],- No 291/2003/EC of 6 February 2003 establishing the European Year of Education through Sport 2004 [14],- No 20/2004/EC of 8 December 2003 establishing a general framework for financing Community actions in support of consumer policy for the years 2004 to 2007 [15],HAVE DECIDED AS FOLLOWS:Article 1Article 15 of Decision No 1720/1999/EC shall be replaced by the following:"Article 15Funding1. The financial framework for Community action under this Decision for the period 2002 to 2004 shall be EUR 34,9 million.2. Annual appropriations shall be authorised by the budgetary authority within the limit of the financial perspective."Article 2Article 10(1) of Decision No 253/2000/EC shall be replaced by the following:"1. The financial framework for the implementation of this programme for the period specified in Article 1 is hereby set at EUR 2060 million."Article 3Article 3 of Decision No 508/2000/EC shall be amended as follows:1. The heading "Budget" shall be replaced by the heading "Funding"2. The first paragraph shall be replaced by the following:"The financial framework for the implementation of the "Culture 2000" programme for the period referred to in Article 1 is hereby set at EUR 170,7 million."Article 4Article 9(1) of Decision No 1031/2000/EC shall be replaced by the following:"1. The financial framework for the implementation of this programme for the period specified in Article 1 is hereby set at EUR 605 million."Article 5The first paragraph of Article 3 of Decision No 1445/2000/EC shall be replaced by the following:"The financial framework for the implementation of this programme for the period 2004 to 2007 is hereby set at EUR 14,75 million. EUR 11 million shall be for the period up to 31 December 2006. For the period beginning on 1 January 2007, the amount proposed shall be deemed to be confirmed if, for the phase in question, it is consistent with the financial perspective in force for the period beginning on 1 January 2007."Article 6Article 4(5) of Decision No 163/2001/EC shall be replaced by the following:"5. The financial framework for the implementation of this programme for the period referred to in Article 1 is hereby set at EUR 52 million."Article 7The first subparagraph of Article 6(1) of Decision No 1411/2001/EC shall be replaced by the following:"1. This cooperation framework shall start on 1 January 2001 and shall end on 31 December 2004. The financial framework for the implementation of this cooperation framework for the period 2001 to 2004 shall be EUR 14,8 million."Article 8Article 6(1) of Decision No 50/2002/EC shall be replaced by the following:"1. The financial framework for the implementation of the programme for the period referred to in Article 1 is hereby set at EUR 85,04 million, including technical and administrative expenditure."Article 9Article 7(2) of Decision No 466/2002/EC shall be replaced by the following:"2. The financial framework for the implementation of this Programme for the period 2002 to 2006 is hereby set at EUR 34,3 million."Article 10Article 12(1) of Decision No 1145/2002/EC shall be replaced by the following:"1. The financial framework for implementing the Community activities referred to in this Decision for the period 1 January 2002 to 31 December 2006 shall be EUR 62,3 million."Article 11Decision No 1513/2002/EC is hereby amended as follows:1. Article 2(1) shall be replaced by the following:"1. The maximum overall amount for Community financial participation in the entire sixth framework programme shall be EUR 17883 million. The proportion assigned to each of the activities is fixed in Annex II."2. Annex II shall be replaced by the text in the Annex to this Decision.Article 12The first subparagraph of Article 7(1) of Decision No 1786/2002/EC shall be replaced by the following:"1. The financial framework for the implementation of the programme for the period specified in Article 1 is hereby set at EUR 353,77 million. EUR 227,51 million shall be for the period up to 31 December 2006.For the period beginning on 1 January 2007, the amount proposed shall be deemed to be confirmed if, for the phase in question, it is consistent with the financial perspective in force for the period beginning on 1 January 2007."Article 13Article 10 of Decision No 291/2003/EC shall be amended as follows:1. The heading "Budget" shall be replaced by the heading "Funding"2. Paragraph 1 shall be replaced by the following:"1. The financial framework for the implementation of this Decision is hereby set at EUR 12,1 million."Article 14Article 5(1) and (2) of Decision No 20/2004/EC shall be replaced by the following:"1. The financial framework for the implementation of this Decision for the period from 1 January 2004 to 31 December 2007 is set at EUR 81,8 million of which EUR 60,6 million shall be for the period until 31 December 2006.2. For the period beginning on 1 January 2007, the amount proposed shall be deemed to be confirmed if, for the phase in question, it is consistent with the financial perspective in force for the period beginning on 1 January 2007."Article 15This Decision shall enter into force on the day of its publication in the Official Journal of the European Union.Done at Strasbourg, 21 April 2004.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentD. Roche[1] Opinion of the European Parliament of 9 March 2004 (not yet published in the Official Journal) and Council Decision of 5 April 2004.[2] OJ L 203, 3.8.1999, p. 9. Decision as amended by Decision No 2045/2002/EC (OJ L 316, 20.11.2002, p. 1).[3] OJ L 28, 3.2.2000, p. 1. Decision as amended by Decision No 451/2003/EC (OJ L 69, 13.3.2003, p. 6).[4] OJ L 63, 10.3.2000, p. 1. Decision as amended by Decision No 626/2004/EC (OJ L 99, 3.4.2004, p. 3).[5] OJ L 117, 18.5.2000, p. 1.[6] OJ L 163, 4.7.2000, p. 1. Decision as amended by Decision No 2066/2003/EC (OJ L 309, 26.11.2003, p. 9).[7] OJ L 26, 27.1.2001, p. 1.[8] OJ L 191, 13.7.2001, p. 1.[9] OJ L 10, 12.1.2002, p. 1. Decision as amended by the 2003 Act of Accession.[10] OJ L 75, 16.3.2002, p. 1.[11] OJ L 170, 29.6.2002, p. 1.[12] OJ L 232, 29.8.2002, p. 1.[13] OJ L 271, 9.10.2002, p. 1.[14] OJ L 43, 18.2.2003, p. 1.[15] OJ L 5, 9.1.2004, p. 1.--------------------------------------------------ANNEX--------------------------------------------------